Citation Nr: 0101959	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for squamous cell carcinoma 
of the pharynx, left tonsil, and tongue.

Entitlement to service connection for adenocarcinoma of the 
lung.

Entitlement to service connection for a back disorder, 
including a spinal nerve condition.

Entitlement to service connection for a leg condition.

Entitlement to service connection for a foot condition. 

Entitlement to service connection for macrocytosis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1994 and later RO decisions that denied service 
connection for the conditions listed on the first page of 
this decision.  In May 2000, the Board remanded the case to 
the RO for additional development.

The issues of entitlement to service connection for a back 
disorder, including a spinal nerve condition, leg condition, 
foot condition, and macrocytosis will be addressed in the 
remand section of this decision.

FINDINGS OF FACT

1.  The veteran was an "onsite participant" in Operation 
GRAPPLE (United Kingdom) in 1957 and Operation HARDTACK I 
(United States) in 1958.

2.  The veteran's exposure to radiation in service was zero 
rem.

3.  Squamous cell carcinoma of the pharynx, left tonsil, and 
tongue was first found many years after service.

4.  Adenocarcinoma of the lung was not present in service or 
until the 1990's, and it is not related to an incident of 
service, including exposure to radiation, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the pharynx, left tonsil, and 
tongue is presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Adenocarcinoma of the lung was not incurred in or 
aggravated by active service; adenocarcinoma of the lung may 
not be presumed to have been incurred in active service; 
adenocarcinoma of the lung is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1954 to October 
1958.

Service medical records, including the report of the 
veteran's medical examination for separation in September 
1958, are negative for a malignant tumor.

The post-service medical records consists of VA and private 
medical records that do not show the presence of squamous 
cell carcinoma of the pharynx, left tonsil, and tongue, and 
adenocarcinoma of the lung until the 1990's.  The more 
salient medical records with regard to the veteran's claims 
are discussed below.

Testimony from the veteran at hearings in 1995 and 1996 is to 
the effect that the claimed disabilities are due to exposure 
to ionizing radiation in the Pacific at bomb tests while on 
the USS Boxer at Christmas Island and at Johnston Island in 
1957 and/or 1958 during OPERATION HARDTACK I.  

A private medical report dated in November 1996 notes that 
the veteran gave a history of exposure to ionizing radiation 
while in service and of pulmonic malignancy and subsequent 
oral pharyngeal malignancies related to this exposure.  The 
examiner opined that these malignancies could be related to 
exposure to ionizing radiation in service depending upon the 
statistical correlation between the amount of radiation 
received, and the number of other people exposed who 
subsequently developed the same malignancy.  Another report 
dated in November 1996 notes that the veteran underwent left 
partial pharyngectomy for squamous cell carcinoma in 1995 
followed by postoperative radiation therapy.  At that time, 
he was reportedly doing well without evidence of recurrent 
disease involving the oral cavity or oropharynx.  The 
examiner noted that it was conceivable that this tumor could 
have been caused by direct radiation exposure in this area.  
The examiner noted that this type of cancer was directly 
related to a history of tobacco abuse such as cigarette 
smoking.  

The medical evidence also indicates that the veteran 
underwent VA medical examinations in July 1998.  At those 
examinations, the examiners noted that the veteran's 
adenocarcinoma of the lung and pharyngeal squamous cell 
carcinoma were unrelated and that one was not a metastasis or 
related to the other; that it was very well documented that 
cigarette smoking and alcohol consumption were independently 
risk factors for squamous cell carcinoma; that when tobacco 
and alcohol use are concurrent there was a synergistic effect 
that magnified the risk and that it was most likely that the 
veteran's pharyngeal carcinoma was related to tobacco and 
alcohol use; that adenocarcinoma of the lung was most likely 
related to the veteran's heavy smoking history and that his 
post-service asbestos exposure for short periods may have 
added to his risk of carcinoma of the lung; and that his left 
tonsillar squamous cell carcinoma was also probably related 
to his heavy smoking and drinking history.  It was also noted 
that the evidence in the veteran's claims folder did not show 
that he was significantly exposed to ionizing radiation in 
service to make this a reasonable contributing factor to his 
carcinomas.

Service documents, including correspondence from various 
federal agencies, indicate that the veteran may have been 
present at Christmas Island during Operation GRAPPLE in 1957 
when nuclear tests were conducted by the British government 
and that the USS Boxer participated in OPERATION HARDTACK I, 
and a service department letter dated in January 1997 
indicates the veteran was present at Operation HARDTACK I in 
1958 during nuclear test series at Johnston Island.  The 
January 1997 service department letter, however, notes that a 
careful search of dosimetry data revealed no record of 
radiation exposure for the veteran and that he would have 
received a probable dose of zero rem gamma (upper bound of 
zero rem gamma).  Other service department replies in 1998 
and 2000 indicate that there is no evidence of the veteran's 
exposure to ionizing radiation in service.  


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for squamous cell 
carcinoma of the pharynx, left tonsil, and tongue, and 
adenocarcinoma of the lung.  Hence, no further assistance to 
the him is required to fulfill VA's duty to assist him in the 
development of these claims.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. § 5103).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

Where arthritis or a malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (2000) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c), to include bronchiolo-alveolar carcinoma (38 
U.S.C.A. § 1112(c)(2)(P)(West Supp. 2000), and 38 C.F.R. 
§ 3.311(b) (2000) found 5 years or more after service in an 
ionizing radiation exposed veteran may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  For the purposes of 
"radiogenic" diseases found in 38 C.F.R. § 3.311(b)(2), 
bone cancer must become manifest within 30 years after 
exposure; leukemia may become manifest at any time after 
exposure; and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy and the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.


Service documents and testimony from the veteran indicate 
that he may have been an "onsite participant" in Operation 
GRAPPLE in the United Kingdom in 1957 and Operation HARDTACK 
I in the United States in 1958.  The service documents, 
however, indicate that his estimated exposure to radiation 
during the participation of the radiation risk activities was 
estimated to be zero rem.  The evidence is in equipoise as to 
whether or not the veteran was an "onsite participant" at 
Operations GRAPPLE and HARDTACK I, and the Board finds that 
he did participate in these radiation-risk activities with 
application of the benefit of the doubt doctrine in his 
favor.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence, however, 
does not show that the veteran was exposed to radiation while 
in service, and the Board finds that he was not.

Service medical records are negative for squamous cell 
carcinoma of the pharynx, left tonsil, and tongue, and 
adenocarcinoma of the lung.  The post-service medical records 
do not demonstrate these conditions until the 1990's.  The 
reports of the veteran's VA medical examinations in July 1998 
indicate that the veteran's cancers are most likely due to 
cigarette smoking and alcohol consumption or other causes, 
but not exposure to ionizing radiation.  Under the provisions 
of 38 U.S.C.A. § 1112(c)(2)(D), (3)(B)(i) squamous cell 
carcinoma of the pharynx, left tonsil, and tongue is presumed 
to have been incurred in service if the veteran participated 
in a radiation risk activity in service, subject to the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d).  The latter provides that, to rebut the 
presumption of service incurrence, there must be affirmative 
evidence which, in sound medical reasoning and in 
consideration of all evidence of record, supports a 
conclusion that the disease was not incurred in service.  A 
conclusive showing is not required.  However, if the 
presumption is to be given any weight, something more than an 
equal weight of the evidence (which would arguably "support 
a conclusion") must be required.  In this case, the Board 
finds that the July 1998 VA medical reports are roughly equal 
in weight to the statutory presumption of incurrence of this 
cancer in service based on participation in a radiation risk 
activity.  In the VA system, such a balance is resolved in 
the veteran's favor.  Hence, service connection is granted 
for the squamous cell carcinoma of the pharynx, left tonsil, 
and tongue.

With regard to the matter of service connection for 
adenocarcinoma of the lung, this cancer is not listed under 
the provisions of 38 U.S.C.A. § 1112(c).  There has been no 
diagnosis of bronchiolo-alveolar carcinoma, which was 
recently added to the list of diseases "specific to 
radiation-exposed veterans" at 38 C.F.R. § 3.309(d)(2).  See 
65 Fed. Reg. 43699-43700 (2000) (effective November 30, 
1999).  Hence, service connection cannot be granted for this 
condition on a presumptive basis due to participation in a 
radiation risk activity.

Lung cancer is a "radiogenic disease" listed under the 
provisions of 38 C.F.R. § 3.311(b)(2) that may be service 
connected upon review by the Under Secretary for Benefits if 
the veteran was exposed to ionizing radiation in service.  
While private medical reports suggest a link between this 
cancer and the veteran's exposure to ionizing radiation in 
service, the evidence does not show that the veteran was 
exposed to ionizing radiation in service as noted above.  Nor 
do the private medical reports indicate that the likely cause 
of the veteran's cancer was exposure to ionizing radiation in 
service.  Rather, these reports suggest that the possibility 
exists.  Under the circumstances, the Board finds these 
medical documents are too general and inconclusive to link 
the lung cancer to an incident of service.  Tirpak, 2 Vet. 
App. 609.  The preponderance of the medical evidence 
indicates that this cancer is most likely related to the 
veteran's cigarette smoking.  Since the veteran was not 
exposed to ionizing radiation in service (that is, since the 
upper bound of his likely radiation dose is 0 rem) there is 
no need to send the veteran's claims folder to the Under 
Secretary for Benefits for further review in accordance with 
the provision of 38 C.F.R. § 3.311(c).  In this respect, the 
Board notes that § 3.309 requires only that a veteran have 
been a participant at a nuclear test.  However, § 3.311 also 
requires actual radiation exposure.  38 C.F.R. 
§ 3.311(b)(1)(i).

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the adenocarcinoma 
of the lung was not present in service or for many years 
later, and that this cancer is not related to an incident of 
service, including exposure to ionizing radiation, or to the 
service-connected squamous cell carcinoma of the pharynx, 
left tonsil, and tongue that is the veteran's only service-
connected disability.  The preponderance of the evidence is 
against the claim for service connection for adenocarcinoma 
of the lung, and this claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for adenocarcinoma of the lung, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA, Pub. L. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert, 1 Vet. App. 49.



ORDER

Service connection for squamous cell carcinoma of the 
pharynx, left tonsil, and tongue is granted.

Service connection for adenocarcinoma of the lung is denied.



REMAND

The VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to 
be codified at 38 U.S.C.A. § 5103) redefined VA's duty to 
assist the veteran in the development of his claims.  In this 
case, the Board finds that there is additional VA duty to 
assist the veteran in the development of his claims for 
service connection a back disorder, including a spinal nerve 
condition, leg condition, foot condition, and macrocytosis.  
The veteran should be advised of the evidence necessary to 
substantiate these claims and provided with a VA medical 
examination to determine the nature and extent of the claimed 
disorders, and to obtain opinions as to the etiology of these 
conditions.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the evidence needed to support his claims 
for service connection for a back 
condition, leg condition, foot condition, 
and macrocytosis.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for a back condition, leg 
condition, foot condition, and 
macrocytosis since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

3.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
requested evidence and explain to him the 
efforts made to obtain these records, and 
describe the further action that will be 
taken with respect to his claims.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of his claimed back 
disorder, leg condition, foot condition, 
and macrocytosis.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should express opinions as to 
the etiology of these conditions, 
including whether it is at least as 
likely as not that these conditions are 
related to an incident of service.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to the specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

